DETAILED ACTION
This Office action is in response to the amendment filed 1 March 2021. Claims 1, 6, 15, 19-20, 29, 36-38, 40, and 47 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 15, Claim 19, “the transmitter configuration” lacks antecedent basis in the claim.
For Claim 15, “transit beamforming weights” may have antecedent basis in the claim, but this is not clear.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 19, 20, 22, 29, 40, and 47, as understood in light of any rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0124538) in view of John Wilson et al. (US 20180263024) (PLEASE NOTE: THIS IS NOT THE SAME JOHN WILSON REFERENCE AS PREVIOUSLY CITED) and Chen et al. (US 2016/0309466).
For Claims 1 and 22, Tang teaches a method performed by a wireless device in a wireless communications system (see paragraph 3: wireless system, device) and a wireless device comprising: communication circuitry; and processing circuitry (see Figure 7, paragraphs 145, 149: hardware), wherein the processing circuitry is configured to cause the wireless device to execute steps comprising: 
receiving a downlink signal that indicates a quasi co-location (QCL) assumption, the downlink signal scheduling or triggering a transmission of an uplink signal (see paragraphs 9, 13: downlink signaling; paragraphs 32, 69-71: QCL indication); 
determining transmit beamforming weights (see paragraphs 38, 76); and
transmitting, by the wireless device, the uplink signal using the transmit beamforming weights (see abstract, paragraphs 14, 39, 63: transmission of uplink signal; paragraph 145, claim 12: transmitter; paragraphs 38 and 76).
Tang as applied above is not explicit as to, but John Wilson teaches determining transmit beamforming weights based on receive beamforming weights that enable the reception of the downlink signal (see paragraphs 88, 92, 93).
Thus it would have been obvious to a person of ordinary skill in the art at the time the application was filed to determine the beamforming weights as in John Wilson when implementing the 
Though Tang indicates that the downlink signal includes related information about QCL (see paragraph 70) and John Wilson also suggests implicit notification of the QCL information (see paragraphs 88, 92, 93), the references as applied above are not explicit as to, but Chen teaches implicit indication of a QCL assumption (see paragraph 99).
Thus it would have been obvious to a person of ordinary skill in the art at the time the application was filed to indicate QCL information as in Chen when implementing the method of Tang. One of ordinary skill would have been able to do so with the reasonably predictable result of conserving overhead.
For Claims 29 and 47, Tang teaches a method performed by a network node in a wireless communications system (see paragraph 3), and a network node comprising: communication circuitry; and processing circuitry (see Figure 7, paragraphs 145, 149: hardware), wherein the processing circuitry is configured to cause the network node to execute steps comprising: 
transmitting downlink signal that indicates a quasi co-location (QCL) assumption, the downlink signal scheduling or triggering a transmission of an uplink signal (see paragraphs 9, 13: downlink signaling; paragraphs 32, 69-71: QCL indication); and 
receiving, by the network node, the uplink signal (see abstract, paragraphs 14, 39, 63: transmission of uplink signal; paragraph 145, claim 12: transmitter; paragraphs 16, 64: receiving).
Tang as applied above is not explicit as to, but John Wilson teaches the uplink signal being transmitted by a wireless device using transmit beamforming weights that were determined based on receive beamforming weights used to enable reception of the downlink signal (see paragraphs 88, 92, 93).

Though Tang indicates that the downlink signal includes related information about QCL (see paragraph 70) and John Wilson also suggests implicit notification of the QCL information (see paragraphs 88, 92, 93), the references as applied above are not explicit as to, but Chen teaches implicit indication of a QCL assumption (see paragraph 99).
Thus it would have been obvious to a person of ordinary skill in the art at the time the application was filed to indicate QCL information as in Chen when implementing the method of Tang. One of ordinary skill would have been able to do so with the reasonably predictable result of conserving overhead.
For Claim 6, Tang further teaches the method, wherein the uplink signal is an uplink response and the downlink signal is a downlink message that requests the uplink response (see abstract).
For Claim 19, Tang as applied above is not explicit as to, but John Wilson teaches the method, further comprising: transmitting, by the wireless device, another uplink signal using the transmitter configuration based on the QCL assumption, wherein the transmission of the other uplink signal is spatially related to the transmission of the uplink signal (see paragraphs 88, 93: spatial relationship, plural signals).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to reuse transmission parameters as in John Wilson when implementing the method Tang. The motivation would be to improve throughput by using parameters know to be effective.
For Claim 20, Tang as applied above is not explicit as to, but John Wilson teaches the method, wherein the uplink signal is on a physical uplink control channel (PUCCH) and the other uplink signal is on a physical uplink shared channel (PUSCH) (see paragraphs 81, 93: “and/or”).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to reuse transmission parameters as in John Wilson when implementing the method Tang. The motivation would be to improve throughput by using parameters know to be effective.
For Claim 40, Tang further teaches the method, wherein the transmission of the uplink signal and a reception of the downlink signal represent a beam pair link (BPL) (see paragraphs 32, 69-71, 82: beam pairs for transmission, reception).

Claim 15, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0124538), John Wilson et al. (US 20180263024), and Chen et al. (US 2016/0309466) as applied to claim 1 above, and further in view of Varatharaajan et al. (US 2019/0349045).
For Claim 15, the references as applied above are not explicit as to, but Varatharaajan teaches the method, wherein the transmitter configuration is associated with transmit beamforming weights of an uplink precoder (see abstract, paragraph 32: precoder, beamforming weights; paragraph 104: applicable to UE).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed that the transmitter configuration be associated with the beamforming weights as in Varatharaajan when implementing the method of Tang. One of ordinary skill would have been able to use a known beamforming method with a known wireless communication system with the reasonable predictable result of improving network performance.

36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0124538), John Wilson et al. (US 20180263024), and Chen et al. (US 2016/0309466) as applied to claim 29 above, and further in view of You et al. (US 2019/0045487).
For Claim 36, Tang as applied above is not explicit as to, but John Wilson further teaches the method, wherein the uplink signal is feedback on a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) and the downlink signal is on a physical downlink control channel (PDCCH) (see paragraphs 81, 88, 76).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the known channels as in John Wilson when providing uplink signaling as in Tang. One of ordinary skill would have been able to do so with the reasonably predictable result of maintaining compatibility with known transmission protocols.
The references as applied above are not explicit as to, but You teaches the method, wherein the uplink signal is channel state information (CSI) feedback (see paragraphs 99-100, 192, 126: CSI, PUCCH, measurements).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the signaling as in You when implementing the method of Tang. One of ordinary skill would have been able to do so with the reasonably predictable result of using known messages for a known purpose.
For Claim 37, Tang as applied above is not explicit as to, but John Wilson teaches the method, wherein the uplink signal is on a physical uplink shared channel (PUSCH) and the downlink signal is on a physical downlink control channel (PDCCH) (see paragraphs 98, 99: PDCCH and control information, BS indicates beams to use).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the known channels as in John Wilson when providing uplink signaling as in Tang. 
The references as applied above are not explicit as to, but You teaches the downlink signal being an uplink grant on a physical downlink control channel (PDCCH) (see paragraphs 114-116, 122).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the signaling as in You when implementing the method of Tang. One of ordinary skill would have been able to do so with the reasonably predictable result of using known messages for a known purpose.
For Claim 38, Tang as applied above is not explicit as to, but John Wilson teaches the method, wherein the uplink signal is on a physical uplink shared channel (PUSCH) and the downlink signal is on a physical downlink control channel (PDCCH) (see paragraphs 81, 88, 98, 99: PUSCH, PDCCH, paragraph 76: feedback).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the known channels as in John Wilson when providing uplink signaling as in Tang. One of ordinary skill would have been able to do so with the reasonably predictable result of maintaining compatibility with known transmission protocols.
The references as applied above are not explicit as to, but You teaches the method, wherein the uplink signal is channel state information (CSI) feedback (see paragraphs 99-100, 192, 126: CSI, PUCCH, measurements).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the signaling as in You when implementing the method of Tang. One of ordinary skill would have been able to do so with the reasonably predictable result of using known messages for a known purpose.

Response to Arguments
The amendment filed 1 March has been entered. 
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to or cancellation of the claims. However, the amendments have resulted in some new rejections under 35 USC 112.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kakishima et al. (US 2015/0282133) teaches a method of implicit QCL notification (see paragraphs 52, 53). Park et al. (US 2015/0029966) teaches a system in which a QCL assumption may be conveyed implicitly via RRC signaling (see paragraphs 164, 165).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/23/2021